          Case 1:17-cv-00781-WHP Document 33 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                         :
 DWAYNE THOMAS,                                          :
                                                         :            17cv781
                        Petitioner,                      :            12cr174
                                                         :
                 -against-                               :            ORDER
                                                         :
 UNITED STATES OF AMERICA,                               :
                                                         :
                        Respondent.                      :
                                                         :
                                                         :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Petitioner Dwayne Thomas, an incarcerated inmate, moves for an extension of

time to file a notice of appeal of this Court’s January 19, 2021 Memorandum & Order denying

his 28 U.S.C. § 2255 habeas petition. (ECF No. 31.)

               Pursuant to Federal Rule of Appellate Procedure 4(a)(1)(B), Thomas was required

to file a notice of appeal within sixty days of this Court’s Memorandum & Order. However,

Federal Rule of Appellate Procedure 4(a)(5) provides that “[t]he district court may extend the

time to file a notice of appeal if: (i) a party so moves no later than 30 days after the time

prescribed by [Rule 4(a)(1)] expires; and (ii) . . . [the] party shows excusable neglect or good

cause.”

               This Court docketed the Memorandum & Order on January 19, 2021 and Thomas

moved for an extension on April 6, 2021—17 days after a notice of appeal would be considered

timely under Rule 4(a)(1)(A). Thus, Thomas satisfies Rule 4(a)(5)(A)(i). For good cause under

Rule 4(a)(5)(ii), Thomas cites that he “was not provided with a copy of [this Court’s] decision”

and that he first learned of it on March 24, 2021. (ECF No. 32.) It appears that Thomas’s




                                                  1
         Case 1:17-cv-00781-WHP Document 33 Filed 04/09/21 Page 2 of 2




counsel retired from the practice of law and therefore Thomas did not receive notice. This Court

finds that Thomas’s delayed receipt of the January 29, 2021 Memorandum & Order constitutes

good cause under Rule 4(a)(5)(A)(ii).

              For the foregoing reasons, Thomas’s motion for an extension of time to file a

notice of appeal is granted. Pursuant to Federal Rule of Appellate Procedure 4(a)(5), Thomas

must file any notice of appeal by April 23, 2021. Chambers staff will mail a copy of this Order

to Thomas.

Dated: April 9, 2021
       New York, New York




                                               2
